272 So. 2d 478 (1973)
STATE of Florida, Plaintiff,
v.
Ralph HOAGLAND et al., Defendants.
No. 42226.
Supreme Court of Florida.
January 31, 1973.
Robert L. Shevin, Atty. Gen., and A.S. Johnston, Asst. Atty. Gen., Jerry Bross, County Sol., Brevard County, for plaintiff.
Vocelle, Harris & Rieders, Merritt Island, for Ralph Hoagland.
Joseph R. Moss, Asst. Public Defender, for Sandy Brown.
PER CURIAM.
The District Court of Appeal, Fourth District, tranferred to this Court a question of law certified to the District Court by the Court of Record for Brevard County. Rule 4.6, Florida Appellate Rules, 32 F.S.A., 1962 Revision.
The question, as stated by the Court of Record, is:
"Was the delivery and possession of phencyclidine lawfully prohibited by Sections 404.02(1) and 404.02(5), F.S. [F.S.A.], on September 25, October 1, and December 16, 1971?"
The question was considered fully by this Court and answered in the negative in Freimuth v. State, 272 So. 2d 473, filed December 20, 1972. Accordingly, the question certified by the Court of Record for Brevard County is, and must be answered in the negative.
It is so ordered.
ROBERTS, Acting C.J., and ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.